Citation Nr: 1604507	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.    

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for right upper extremity disability.  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for the above claimed benefits.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board has broadened the claim for service connection to include any acquired psychiatric disability, and as a different outcome is warranted for the claim as it involves PTSD, the psychiatric claim has been rephrased and bifurcated as reflected on the title page.

The Veteran provided testimony during a hearing before the undersigned at the RO in November 2015.  A transcript has been associated with the virtual claims file.  

The issue of entitlement service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the November 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to service connection for cervical spine disability, headaches, a right upper extremity disability, and erectile dysfunction.  

2.  Resolving all doubt in favor of the Veteran, he has PTSD that is a result of fear of hostile military activity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issues of entitlement to service connection for cervical spine disability, headaches, a right upper extremity disability, and erectile dysfunction are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the November 2015 Board hearing, the Veteran stated that he would like to withdraw his appeal as it pertains to his claims of entitlement to service connection for cervical spine disability, headaches, a right upper extremity disability, and erectile dysfunction.  See Board Hearing Transcript (Tr.) at 2.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a cervical spine disability, headaches, a right upper extremity disability, and erectile dysfunction; hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues, and they are dismissed.

Service Connection

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As the Board is granting service connection for PTSD, the issue on appeal is substantiated, and there are no further duties to notify with regard to that issue.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, identified post-service VA and private treatment records, and lay statements have been obtained.  He was afforded VA psychiatric examinations in December 2010 and March 2012.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (Jul. 13, 2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred PTSD as a result of his military service and specifically his deployment to Iraq.  His service treatment records are negative for any complaints, treatment, or diagnosis of any acquired psychiatric symptoms and the Veteran specifically denied symptoms such as nightmares, avoidance of thoughts of service, hypervigilance, or feeling detached during a post-deployment assessment in July 2003.  While the Veteran has reported in-service stressors involving combat, such stressors or combat experience have not been verified.  

However, his DD 214 demonstrates his service in the United States Army as a vehicle track mechanic and that he served in support of Operation Enduring Freedom/Operation Iraqi Freedom in Kuwait, Iraq, from January 2003 to August 2003.  The Veteran reported during the Board hearing that he frequently feared for his life due to hostile military activity while service in Iraq.  See Board Hearing Tr. at 10.  The Board notes that the RO conceded the Veteran's fear of hostile military activity during active duty service.  Therefore, the Board concludes that the question at issue in this claim is whether the Veteran has an acquired psychiatric disability, to include PTSD, which is etiologically related to the Veteran's service and his fear of hostile military activity therein.  

In favor of the claim is a June 2010 psychological evaluation conducted by Dr. W.A., a licensed psychologist.  Upon providing a thorough review of the Veteran's history, DD 214, and a two hour interview, during which the Veteran reported significant in-service stressors and a fear of hostile military activity on deployment to Iraq, the psychologist noted that the Veteran met the criteria for a diagnosis of PTSD.  

The examiner explained that the Veteran endorsed three symptoms related to persistent reexperiencing, with only two required, involving recurrent intrusive thoughts, flashbacks, and cognitive and physiological responses to trauma cues related to his deployment in Iraq.  The Veteran endorsed five symptoms related to persistent avoidance and numbing (only three required) involving a history of intensive efforts to avoid thoughts, feelings, conversations, activities, and places associated with his traumatic experiences, a pattern of markedly diminished interest and participation in significant activities, feelings of detachment or estrangement from others, and a restricted range of affect characterized by his desire not to "open" himself to emotional expression due to his fear of losing control.  Finally, the Veteran endorsed five symptoms related to persistent arousal (only two required) involving insomnia, irritability and angry verbal outbursts, concentration problems, hypervigilance, and exaggerated startle responses.  The Veteran stated that his PTSD symptoms began some time in 2004 during service.  Dr. W.A. found that diagnostic testing was valid and supported a diagnosis of PTSD.  The psychologist also diagnosed depressive disorder not otherwise specified (NOS) but found that that disability was inseparable from his difficulties with physical functioning.  

Also in support of service connection are the Veteran's VA treatment records, which confirm the diagnosis of PTSD based upon the Veteran's reports regarding his in-service stressors.  

Weighing against the current claim are two VA examinations and opinions.  During a December 2010 VA examination, the Veteran reported experiencing intense fear while deployed, but the VA examiner noted that the Veteran denied such symptoms during his deployment.  The Veteran stated that his service in Iraq was "hell" because there were no facilities, they were attacked daily by rockets, mortars, and kids with bombs, and he had to do patrols and guard duty, sometimes with bombs landing 500 feet away.  

After completing a mental status examination and review of the claims file, the examiner stated that the Veteran's reported symptoms were not consistent with a diagnosis of PTSD and that the Veteran did not have a current acquired psychiatric disability.  The examiner stated that the Veteran talked about his traumatic experiences in detail with no emotional distress and actually laughed as he discussed his deployment experiences.  The examiner stated that this is not consistent with PTSD, in which a hallmark criterion is the avoidance of talking about traumatic events as well as emotional distress when talking about them.  The examiner stated that the Veteran did not endorse a full spectrum of symptomatology that meets the criteria for PTSD and also noted that he had not received any mental health treatment to date.  

A March 2012 VA examiner provided a diagnosis of psychotic disorder NOS with related anxiety and depression and concluded that this diagnosis was less likely than not caused by or the result of fear of hostile terrorist activity or combat.  The examiner reviewed the Veteran's VA treatment records and stated that they clearly indicated a decompensation in his mental status marked by paranoid ideation, hallucinatory experiences, and alienation from others.  The examiner stated that the acute nature of his psychotic symptoms were more recent in onset and were not attributable to military service.  The Veteran's symptoms were found to be more consistent with a psychotic disorder than with PTSD.  In reaching this conclusion, the examiner found significant that service treatment records were negative for any psychiatric symptoms or treatment and that following service, the Veteran returned for several more deployments in a civilian capacity, which he completed without difficulty.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  While two VA examiners concluded that the Veteran did not meet the criteria for PTSD, the private psychologist Dr. W.A. and the VA treatment providers found the diagnosis of PTSD based upon the Veteran's fear of hostile military activity during active duty service to be warranted.  Each clinician carried similar credentials and provided a rationale for the opinions provided.  Moreover, the Veteran's competent reports regarding the onset of PTSD-related symptomatology during service have been consistent and credible.  The Board finds that at the very least, the evidence of record regarding service connection for PTSD is in equipoise.  As such, that portion of his claim is granted.



ORDER

The appeal concerning the issue of entitlement to service connection for cervical spine disability is dismissed. 

The appeal concerning the issue of entitlement to service connection for headaches is dismissed.  

The appeal concerning the issue of entitlement to service connection for a right upper extremity disability is dismissed.  

The appeal concerning the issue of entitlement to service connection for erectile dysfunction is dismissed.  

Service connection for PTSD is granted.   


REMAND

As the Board has granted service connection for PTSD, the issue of entitlement to secondary service connection for an acquired psychiatric disability other than PTSD is now at issue.  A medical opinion specifically addressing secondary service connection should be secured on remand. 
  
In addition, new and relevant VA treatment records were added to the record by the RO since the last adjudication of the claim in the April 2012 statement of the case (SOC).  As the claim is being remanded, the AOJ will be able to review the new VA treatment records and all other new evidence obtained before issuing a supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a psychologist or psychiatrist to address the etiology of any acquired psychiatric disorder other than PTSD.  The examiner should review the claims file and note such review.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

For each acquired psychiatric disability other than PTSD diagnosed in the record since July 2010, to include depression, psychotic disorder not otherwise specified (NOS), and anxiety disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability was either (a) caused or (b) aggravated (made chronically worse) by service-connected PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.

2.  Then consider all evidence added to the claims file since the April 2012 SOC, readjudicate the claim, and issue an SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


